53 F.3d 1583
35 U.S.P.Q.2d 1383
In re Gary M. BEAUREGARD, Larry K. Loucks, Khoa Dang Nguyenand Robert J. Urquhart.
No. 95-1054.
United States Court of Appeals,Federal Circuit.
May 12, 1995.

Nancy J. Linck, Sol., Albin F. Drost, Deputy Sol. and Richard Torczon, Associate Sol., Office of the Sol., Arlington, VA, were on the Com'r of Patents and Trademarks motion to dismiss for lack of jurisdiction.
Robert Greene Sterne, Sterne, Kessler, Goldstein & Fox, Washington, DC, was on Appellants' response to the Com'rs motion to dismiss for lack of jurisdiction.
ON MOTION
ORDER
ARCHER, Chief Judge.


1
The Commissioner of Patents and Trademarks moves to dismiss Gary M. Beauregard et al.'s appeal.  Beauregard responds stating that vacatur or reversal of the Board of Patent Appeals and Interferences' decision and remand to the Board is the appropriate disposition.  Beauregard requests that the remand order be issued as a precedential order.


2
Briefly, on August 4, 1994, the Board rejected Beauregard's computer program product claims on the basis of the printed matter doctrine.  Beauregard appealed.  The Commissioner now states "that computer programs embodied in a tangible medium, such as floppy diskettes, are patentable subject matter under 35 U.S.C. Sec. 101 and must be examined under 35 U.S.C. Secs. 102 and 103."   The Commissioner states that he agrees with Beauregard's position on appeal that the printed matter doctrine is not applicable.  Thus, the parties are in agreement that no case or controversy presently exists.


3
Accordingly,

IT IS ORDERED THAT:

4
The Board's decision is vacated and the case is remanded for further proceedings in accordance with the Commissioner's concessions.